Citation Nr: 0838940	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether a substantive appeal was timely filed with respect to 
a February 2005 denial of entitlement to service connection 
of depression/anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection of 
depression/anxiety in July 2004.

2.  The Fargo, North Dakota RO denied the veteran's claim by 
a decision dated in February 2005, which was sent to the 
veteran on February 25, 2005.

3.  The veteran filed a timely notice of disagreement, which 
was received by the RO on March 21, 2005.

4.  A statement of the case (SOC) was issued on August 23, 
2005, and the veteran was notified of his appellate rights, 
specifically that he had a limited time in which to file a 
substantive appeal-60 days from the date the SOC was issued 
or the remainder of the one-year period that began with the 
date he was notified of the RO denial, whichever was longer.

5.  A supplemental statement of the case (SSOC) was issued on 
January 6, 2006, and the veteran was notified that he had 60 
days from the date the SSOC was issued, or until March 8, 
2006.

6.  The veteran filed a statement requesting the re-
activation of his appeal, which was accepted by the RO in 
lieu of a substantive appeal, which was received by the RO on 
June 12, 2006.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal with 
respect to the February 2005 denial of entitlement to service 
connection for depression/anxiety.  38 U.S.C.A. § § 7104, 
7105, 7108 (West 2002); 38 C.F.R. § § 20.200, 20.202, 20.300, 
20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2007).  A substantive appeal consists of 
a properly completed VA Form 9 or other correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2007).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of time for filing the substantive appeal.  
38 C.F.R. § § 20.202, 20.303 (2007).

In this case, the RO denied the veteran entitlement to 
service connection for depression/anxiety in a rating 
decision dated in February 2005.  The veteran was notified of 
the decision on February 25, 2005.  In March 2005, he filed a 
notice of disagreement.  A SOC was issued on August 23, 2005, 
and the veteran was notified of the need to file a 
substantive appeal.  A SSOC was issued on January 6, 2006, 
and the veteran was again notified of the need to file a 
substantive appeal. 

Specifically, the veteran was told in the August 23, 2005, 
correspondence accompanying the SOC that he had 60 days from 
the date the SOC was issued or the remainder of the one year 
period from the date he was notified of the determination 
being appealed to file his substantive appeal, whichever was 
longer.  The veteran was told in the January 1, 2006, 
correspondence accompanying the SSOC that he had 60 days from 
the date of the SSOC to either file a substantive appeal or a 
request for an extension of the time limit.  The veteran was 
also notified that if no substantive appeal or request for an 
extension of the time limit was received within 60 days, it 
would be assumed that the veteran did not wish to complete 
his appeal and the record on his appeal would be closed.  The 
veteran was notified that his appeal rights would expire on 
March 8, 2006.

In February 2006 the veteran contacted the RO and requested 
that a copy of his claims file to be sent to his son's 
address, where he was temporarily staying.  The veteran 
stated that his car had been stolen and that his documents 
from VA were contained in a safe that had been inside his 
car.  On February 24, 2006, the RO sent the veteran a copy of 
his claims file.

The veteran submitted a statement dated June 7, 2006, and 
received June 12, 2006, asking that his case be re-activated.  
The veteran indicated that he thought his appeal expired on 
February 26, 2006.  The veteran explained that he did not 
file a substantive appeal because he had moved and his mail 
from the RO was sent to a former address, so he did not 
receive correspondence from the RO.  The veteran acknowledged 
that his former address, the Minnesota Veterans Home, had his 
forwarding address, so he should have received his mail.  The 
veteran stated that he recalled something about a deadline on 
his appeal coming up, that he thought was in March 2006, so 
he tried to contact his representative in February 2006 to 
ask if he needed to do anything for his appeal.  The veteran 
stated that he did not speak to his representative until the 
deadline had passed.  

In a letter dated July 19, 2006, the RO informed the veteran 
him that no substantive appeal was timely received.  The 
letter informed the veteran that since he had not timely 
perfected his appeal, the February 2005 rating decision 
became final and no further action would be taken on his 
appeal.  The RO did not acknowledge receiving the veteran's 
June 2006 letter.  The RO thus closed the veteran's case.  
(The Board notes that the RO incorrectly identified the 
veteran's deadline to appeal as October 23, 2005.  The 
correspondence failed to mention the January 6, 2006, SSOC 
that gave the veteran until March 8, 2006, to submit a 
substantive appeal.)

In August 2006, the veteran submitted a notice of 
disagreement with the July 2006 decision closing his case.  
The veteran indicated that he did not recall receiving any 
correspondence from the VA in August 2005 (when the SOC was 
issued).  He also indicated that all of his VA records were 
kept in his car, which had been stolen.  

In a March 2007 SOC concerning the issue of whether the 
substantive appeal was timely followed, the RO acknowledged 
receipt of the veteran's June 2006 correspondence, and 
construed it is a substantive appeal of the issue of 
entitlement to service connection for depression/anxiety.  
The veteran was informed that his substantive appeal was not 
timely received, and that his appeal was not perfected and 
remained denied.  

The veteran was given proper notification of the unfavorable 
rating decision and the laws and regulations in the August 
23, 2005, SOC.  The veteran was given proper notification of 
his appeal deadline in the January 6, 2006, SSOC.  
Specifically, the mailing of the SOC  and SSOC falls under 
the "presumption of regularity" for business documents.  
That is, absent clear and convincing evidence to the 
contrary, the official acts of public officials are presumed 
to have discharged their duty.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  As this presumption of regularity is overcome 
only by "clear evidence to the contrary", and no such 
evidence is shown in this case, the date of mailing of the 
SOC and SSOC will be presumed to be the same as the date of 
the cover letter on the SOC and SSOC:  August 23, 2005, and 
January 6, 2006.  See 38 C.F.R. § 20.302.

It is clear from the record that the veteran did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the SSOC; nor did he request an extension of time to 
do.  

The Board acknowledges the veteran's contention that he moved 
from the Minnesota Veterans Home and, therefore did not 
receive correspondence from the RO.  The Board notes that the 
VA does not have an obligation to track down the veteran.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (In the 
normal course of events, it is the burden of the veteran to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him.)  The Board also acknowledges the 
veteran's contention that all of his correspondence from the 
VA was stolen.  The Board notes that in February 2006, as per 
the veteran's request, a copy of his claims file was mailed 
to him at the address he provided to the RO in his request.  
A copy of the claims file would have included the file copy 
of the August 2005 SOC and the January 6, 2006, SSOC.  
Additionally in his June 2006 correspondence, the veteran 
stated that he recalled that there was a deadline on his 
appeal, which he thought was in February or March 2006.  This 
indicates that he in fact received the correspondence from 
the RO notifying him of an appeal deadline.  

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 C.F.R. § 7104.  In this case, 
there is no evidence that the substantive appeal was received 
by the originating agency prior to its receipt at the RO on 
June 12, 2006.  Additionally, there is no indication that any 
evidence was submitted after the January 6, 2006, SSOC that 
required the issuance of a second SSOC.  38 C.F.R. 
§ 20.302(b)(2) (2008).  

In addition, the RO notified the veteran in July 2006 that he 
had not timely perfected his appeal, effectively closing the 
case, and informed him of his rights to appeal that 
determination.  The evidence does not show that the RO 
performed any action that could be construed as continuing 
the appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556 (2002).

Because the veteran did not file a timely substantive appeal 
with respect to the claim of entitlement to service 
connection for depression/anxiety, which was denied in a 
rating decision dated in February 2005, the veteran's claim 
with respect to timeliness of appeal is denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat.2096 (2000) (codified at 38 U.S.C.A. § § 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)).  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the 
benefits claimed and further actual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2007).


ORDER

A substantive appeal with respect to a February 2005 denial 
of entitlement to service connection for depression/anxiety 
was not timely filed; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


